Citation Nr: 1520047	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for adjustment disorder with depressed mood.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.
 
3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to June 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and November 2011 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska.

In a June 2010 Board decision, the Veteran's claim for an increased rating for adjustment disorder with depressed mood, to include consideration of a TDIU, was denied. The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).  However, in October 2010, the Veteran filed a new claim for entitlement to a TDIU and for increased evaluations for all his service-connected disabilities, which with the exception of an increased rating for tinnitus, were adjudicated in the February 2011 rating decision.  In response, the Veteran filed a March 2011 notice of disagreement with respect to claims of an increased rating for adjustment disorder with depressed mood and a TDIU and thereafter timely perfected an appeal for these issues.  In September 2011, the Veteran filed a claim for an increased rating for bilateral hearing loss, and such was increased to 20 percent disabling in a November 2011 rating decision.  In response, the Veteran filed a June 2012 notice of disagreement and timely perfected an appeal thereafter.  Thus, these claims are properly before the Board, as listed on the title page.

The case was previously before the Board in August 2014, when it was remanded for examination of the veteran and medical opinions.  Additional development is required.    



REMAND

The issue of entitlement to an increased disability rating for bilateral hearing loss requires additional development.  A December 2010 VA audiology examination revealed findings consistent with the assignment of a 10 percent disability rating with no exceptional pattern of hearing impairment present.  Less than a year later in October 2011, another VA audiology examination of the Veteran was conducted.  The findings from this examination revealed an exceptional pattern of hearing impairment of the left ear under 38 C.F.R. § 4.86(a), which when considered warranted the assignment of a 20 percent disability rating.  Subsequently the most recent, October 2014, VA audiology examination report revealed an exceptional pattern of hearing impairment of the right ear under 38 C.F.R. § 4.86(b) resulting in the criteria for only a 10 percent rating being warranted.  

The findings of the VA audiology examinations reveal inconsistent findings including the appearance and disappearance of exceptional pattern of hearing impairment in different ears.  Because of this, another examination appears necessary to address these inconsistencies.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The August 2014 Board remand required a VA evaluation to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  While unemployability was addressed in the psychiatric examination report, a separate evaluation was not conducted.  A remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As remand is necessary with respect to the inconsistent audiology findings of record; a separate evaluation for employability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of pure tone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported. 

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should review the findings of the last three VA audiology examination conducted in December 2010, October 2011, and October 2014 and comment on the consistency of the findings between examinations and whether an exceptional pattern of hearing impairment in one ear could resolve and develop in the other ear.  

2.  The Veteran should be provided a VA evaluation to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination. All necessary testing should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, considered in combination, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

A complete rationale for all opinions expressed must be provided.  This examination may be provided as part of a VA psychiatric examination if such is deemed warranted, as the Veteran's primary service-connected disability is adjustment disorder with depressed mood.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4. The medical examination report must be reviewed to ensure that they it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issues on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

